Court of Appeals
of the State of Georgia

                                         ATLANTA,___________________
                                                  April 19, 2019

The Court of Appeals hereby passes the following order:

A19A1539. GMI GROUP, INC. et al. v. JOSEPH WOODSON, JR., et al.

      On March 4, 2019, Plaintiffs/Appellants filed a Notice of Filing of Bankruptcy,
noting that GMI Group, Inc. has filed a Chapter 11 bankruptcy petition in the United
States Bankruptcy Court for the Northern District of Georgia. It appears from this
filing that this appeal is subject to the automatic bankruptcy stay. The appellate courts
of this State are constitutionally required to dispose of every case at the term of court
for which it is entered on the courts’ dockets for hearing or at the next term of court;
thus, this Court does not have the power to stay a case. See 1983 Ga. Const., Art. VI,
Sec. IX, Para. II; Boardman v. Brenninkmeijer, 328 Ga. App. 882 (763 SE2d 267)
(2014). Accordingly, we REMAND this case to the trial court to enter a stay pending
the resolution of GMI Group, Inc.’s bankruptcy proceedings. Upon the resolution of
the bankruptcy proceedings or the bankruptcy court’s lifting of the automatic stay,
Plaintiffs may re-institute the appeal by filing a new notice of appeal in the trial court
within thirty days of the date of the entry of the order. See DCA Architects v.
American Bldg. Consultants, 203 Ga. App. 598, 598-600 (1) (417 SE2d 386) (1992).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,__________________
                                                                           04/19/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                        , Clerk.